Citation Nr: 1434043	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  06-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation n excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from November 1964 to October 1966. 

These matters come before the Board of Veterans' Appeal (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In pertinent part of that rating decision, the RO awarded service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus in both upper and lower extremities and assigned four separate 10 percent evaluations, effective from August 25, 2004.  The Veteran appealed the initial assigned evaluations. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in September 2009.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the hearing has been associated with the record.

The matters on appeal have been remanded three times by the Board to the RO (via the Appeals Management Center (AMC)) for additional development.  The matters have now been returned to the Board and are ready for further appellate consideration.

In an October 2012 correspondence, the Veteran raised a claim for entitlement to service connection for chronic heart failure.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.   Throughout the entire period under appeal, the Veteran's disability due to peripheral neuropathy in the right upper extremity is manifested by tingling, numbness and decreased sensory responses, which is indicative of no more than mild symptomatology. 

2.  Throughout the entire period under appeal, the Veteran's disability due to peripheral neuropathy in the left upper extremity is manifested by tingling, numbness and decreased sensory responses, which is indicative of no more than mild symptomatology.

3.   Prior to May 27, 2011, the date of a VA neurologic examination, the Veteran's disability due to peripheral neuropathy in the right lower extremity is manifested by tingling, numbness, pain and decreased sensory responses, which is indicative of no more than mild functional loss. 

4.  Since May 27, 2011, the Veteran's disability due to peripheral neuropathy in the right lower extremity more closely approximates moderate functional loss; severe incomplete paralysis or complete paralysis is not shown. 

5.  Prior to May 27, 2011, the date of a VA neurologic examination, the Veteran's disability due to peripheral neuropathy in the left lower extremity is manifested by tingling, numbness, pain and decreased sensory responses, which is indicative of no more than mild functional loss.

6.  Since May 27, 2011, the Veteran's disability due to peripheral neuropathy in the left lower extremity more closely approximates moderate functional loss; severe incomplete paralysis or complete paralysis is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8516 (2012).

2.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8516 (2012).

3.  Prior to the period beginning on May 27, 2011, the criteria for a rating in excess of 10 percent for the peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8521 (2012).

4.  Beginning on May 27, 2011, the criteria for a rating of 20 percent, and not higher, for the peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8521 (2012).

5.  Prior to the period beginning on May 27, 2011, the criteria for a rating in excess of 10 percent for the peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8521 (2012).

6.  Beginning on May 27, 2011, the criteria for a rating of 20 percent, and not higher, for the peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8521 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

In November 2010, the Board remanded these claims and ordered the AMC to obtain outstanding VA treatment records as well as schedule the Veteran for a VA neurologic examination and associate a report of the examination with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, VA treatment records were obtained and associated with the Veteran's claims folder.  However, the Veteran failed to report to his scheduled examination without explanation.  See the December 8, 2010 Compensation and Pension Examination Inquiry Report.  The matters were subsequently remanded in May 2011 in order to obtain copies of any records pertaining to Veteran regarding SSA disability benefits as well as afford the Veteran with another opportunity to attend a VA neurologic examination. 

The records pertaining to Veteran's SSA disability benefits were obtained and associated with the claims folder.  Additionally, the Veteran was afforded a VA neurologic examination on May 2011 and a report of the examination was associated with his claims folder.  In the May 2011 examination report, the examiner noted that the Veteran had a future appointment of an Electromyography (EMG) and nerve study to evaluate his neurologic impairment in his upper extremities.  Records subsequently added to the claims file did not include the report of an EMG or any addendum from the May 2011 examiner.  In November 2012, the Board again remanded the matters on appeal and instructed the AMC to obtain all available VA treatment records for the period from May 2011 forward, to include the report(s) of any EMG testing, as well as obtain an addendum from the May 2011 VA examiner addressing what clinical evidence was associated with the Veteran's service-connected peripheral neuropathy in his extremities opposed to other non-service connected neurologic conditions.  

The updated VA treatment records since May 2011, including a December 2011 VA nerve conduction study,  have been uploaded into the Veteran's paperless claims folder and a January 2013 VA addendum to the May 2011 VA examination report was obtained.  The Veteran's increased rating claims were most recently readjudicated via the February 2013 supplemental statement of the case.

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Initially, the Board notes that the issues of entitlement to an initial increased rating for upper and lower extremities are downstream issues, arising from the initial evaluation assigned for the disability once the RO awarded service connection.  For downstream issues, no VCAA notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran's service treatment records, post-service treatment, Social Security Administration records, as well as lay statements have been associated with the claims folder. 

VA provided the Veteran with a VA neurologic examination in February 2005 to determine the nature and etiology of any neurologic involvement in his upper and lower extremities.  He was also provided with a VA neurologic examination in May 2011 to evaluate the severity of his peripheral neuropathy in his upper and lower extremities.  A January 2013 VA addendum medical opinion was obtained following the review of a December 2012 nerve conduction study, and the examiner provided clarification of findings associated with the lower extremities.   In both the 2005 and 2011 VA examination reports, the VA examiners recorded the Veteran's medical history, his subjective complaints, and findings from clinical evaluation, and identified the nature of his neurologic impairment.  The Board finds that the VA examinations and subsequent VA medical opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has retained representation and he been afforded the opportunity to testified before the undersigned Veteran's Law Judge.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Here, the RO has awarded separate ratings based upon peripheral neuropathy in both upper extremities and both lower extremities associated with the Veteran's diabetes mellitus disability.  The Veteran was assigned two separate10 percent rating under the criteria associated with Diagnostic Code 8516, for paralysis of the ulnar nerves, and two separate 10 percent rating under the criteria associated with Diagnostic Code 8521, for paralysis of the external popliteal nerves.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 8516, a 10 percent rating is assigned for mild incomplete paralysis of the ulnar nerve, whether it is the minor or the major nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the minor ulnar nerve.  A 30 percent rating is assigned for moderate incomplete paralysis of the major ulnar nerve or severe incomplete paralysis of the minor ulnar nerve.  A 40 percent rating is assigned for severe incomplete paralysis of the major ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

When there is complete paralysis of the minor ulnar nerve a 50 percent evaluation is assigned, when there is complete paralysis of the major ulnar nerve is assigned a 60 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Complete paralysis of the ulnar nerve is described as "the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of right and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened."  Id. 

Under Diagnostic Code 8521, a disability rating of 10 percent is assigned for mild incomplete paralysis, a 20 percent disability rating requires moderate incomplete paralysis, and a 30 percent disability rating requires severe incomplete paralysis.  A 40 percent disability rating requires complete paralysis of the external popliteal nerve, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnsotic Code 8521.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123.

In this case, the Veteran seeks higher initial assigned evaluations for his disability due to peripheral neuropathy in his upper and lower extremities.  

An April 2004 VA neurology treatment report shows that the Veteran began to seek treatment for complaints of tingling and numbness in his hands and feet.  He reported that he awakes with intense pain that eventually subsides through tout the remainder of his day.  Clinical examination revealed that his cranial nerves were intact and there was no motor, sensation or reflex abnormality.  However, based on the Veteran's subjective complaints and medical history of diabetes mellitus, he was assessed with diabetic peripheral neuropathy in his upper and lower extremities.  A July 2004 VA neurology treatment report noted that the Veteran had mild neuropathy symptoms in hand and in glove distribution.  

The Veteran filed his claim for increased rating for service-connected diabetes mellitus, to include consideration of separate evaluations for secondary manifestations, in August 2004. 

A December 2004 VA EMG report revealed findings of peripheral neuropathy in both upper and lower extremities, with motor and sensory involvement, of mixed axonal-deyelemity type.  It was also noted that the Veteran had co-existent mild carpal tunnel syndrome. 

The Veteran was afforded a VA neurologic examination in February 2005 to determine the nature and etiology of any neurologic involvement in his extremities.  It was noted that the Veteran had peripheral neuropathy for the past year, which he described as manifested by constant pain.  He reported that he could not walk too far because of pain in his feet.  He took medication to treat his symptomatology.  The VA examiner noted that there was evidence of parenthesis, and evidence of sciatic and median nerve involvement.  Cranial nerves were intact and muscle strength was normal.  There was evidence of decreased sensation in the fingertips and toes.  The Veteran had full range of motion in each extremity.  An impression of peripheral neuropathy in the upper and lower extremities as secondary to diabetes mellitus was given. 

The report of an August 2008 VA EMG and nerve conduction report shows that the Veteran complained of worsening symptoms manifested by sensation of pins and needles and numbness in his hands.  He was referred for the EMG in order to assess the progress of his carpal tunnel syndrome.  Findings revealed evidence of moderate right carpal tunnel syndrome and mild left carpal tunnel syndrome.  

The Veteran underwent a VA general medical examination in January 2006, which revealed clinical findings of intact cranial nerves, muscle strength and reflexes, but decreased sensation in the hands and feet.  

Subsequent VA neurologic treatment notes show that the Veteran's peripheral neuropathy in his extremities was at most mild in severity.  See VA treatment records dated in April 2006 (Veteran was assessed with mild diabetic peripheral neuropathy which did not require medication); February 2007 VA treatment note (the Veteran's peripheral neuropathy as considered non-painful, despite findings of decreased sensation in the Veteran's feet); see also August 2007, January 2008, and December 2008 VA treatment notes (the Veteran continued to deny any symptomatology related to his peripheral neuropathy).  These VA treatment records do show that the Veteran complained of worsening neurologic-related problems that were associated with other conditions, such as carpal tunnel syndrome and cervical radiculopathy.  

The Veteran underwent a VA examination to evaluate the severity of his diabetes mellitus in May 2007.  In that examination report, the examiner recorded that neurologic evaluation revealed that cranial nerves, muscle strength, and reflexes were intact, but there was evidence of decreased sensation in fingertips and toes.   

A June 2009 VA treatment record shows that the Veteran complained of increased symptomatology associated with his peripheral neuropathy.  The treating physician noted that the severity of the Veteran's peripheral neuropathy is decreased to a tolerable level with topomax.  It was noted that clinical examination revealed stocking distribution on sensory evaluation.  There were also findings of decreased reflexes throught out and absent ankle jerks, bilaterally.  The Veteran had diminished pin point sensation in his hands and feet, and he had impaired vibration in his feet.  However, subsequent VA podiatry clinic treatment notes continue to show intact sensory evaluation in the Veteran's feet until March 2010.  See VA treatment noted dated in June 2009 to March 2010.  VA treatment records starting in May 2010 show that the Veteran was surgically treated for bilateral torn quadriceps tendons in his knees.  These records show that the Veteran had decreased motion, weakness, and difficulty ambulating as result of his knee problems.  

 May 19, 2011 VA neurologic and orthopedic treatment notes show that the Veteran complained of worsening weakness, numbness, and tingling in his hands related to his carpal tunnel syndrome.  He denied any immediate problems involving his feet.  Clinical examination revealed normal motor and vibration evaluations in the upper and lower extremities, but there was evidence of decreased sensation in the ulnar nerve distribution, bilaterally.  It was noted that the Veteran no longer ambulated with assistive device and he had full range of motion in his knees. 

On May 27, 2011, the Veteran was afforded another VA neurologic examination to evaluate the severity of his peripheral neuropathy in his upper and lower extremities.  The Veteran complained that his hands bothered him the most.  He described aching pain in the posterior aspect of the mid hand extending proximally to a few inches proximal to the wrist, bilaterally.  He denied any numbness, tingling, or burning sensation.  He denied dropping objectives, but he reported that holding objects in his hands caused him pain.  He also experienced increased flare-ups in pain movement and activities with his hands, which were alleviated with rest.  The Veteran informed the examiner that he had previously worse splints, but he was unable to tolerate them.  With respect to his lower extremities, the Veteran reported experiencing tingling in his legs that occurs 2-3 times per week, that lasts for 30 seconds.  He reports that he has grown tolerant of the pain in his legs.   It was noted that the Veteran underwent bilateral knee surgery for quadriceps tendon ruptures and he occasionally uses a walker to ambulate.  The Veteran denied any current medications to treat his peripheral neuropathy.  

Physical examination revealed that the Veteran had normal motor strength throughout and normal muscle tone.  He had decreased reflexes in the upper extremities and absent reflexes at the knees and ankles.  His toes were observed to be "down going" bilaterally.  Vibration was intact.   He had decreased soft sensation at mid-calf, and intact sharp sensation at ankles.  Proprioception was intact and Rombery test was negative.  The examiner found that the clinical findings confirmed diagnosis of peripheral neuropathy in the upper and lower extremities.  

Pursuant to the Board's November 2012 remand directives, the report of a December 2011 VA nerve conduction study was associated with the paperless claims folder.  This report shows abnormal findings in the upper extremities.  There was evidence of bilateral severe carpal tunnel syndrome and mild left ulnar neuropathy across the elbow.  

In a January 2013 addendum VA medical opinion, the May 2011 VA examiner noted that she had reviewed the findings from the May 2011 VA examination report as well as the updated VA treatment records, including the December 2011 VA nerve conduction study report.  The VA examiner noted that the December 2011 VA nerve conduction report did not show peripheral neuropathy in the upper extremities.  The examiner further clarified that the findings in the May 2011 VA examination revealed mild peripheral neuropathy of the lower extremities without weakness and intact vibration sense.  The examiner further stated that the findings of absent patellar and Achilles reflexes are likely attributable to the Veteran's peripheral neuropathy.  

      Bilateral Upper Extremities 

The Veteran seeks higher initial evolutions for his service-connected peripheral neuropathy in his left and right upper extremities.  Presently, the Veteran is assigned a 10 percent rating for each upper extremity under Diagnostic Code 8516.  The Board observes that the severity of the Veteran's symptomatology in his left and right upper extremities have been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  At no point does the record reflect more severe symptoms than those associated with the 10 percent disability ratings assigned under Diagnostic Codes 8516.  

Initially, the Board notes the Veteran's medical history shows that he has bilateral carpal tunnel syndrome (CTS), evaluated as severe in nature, involving his upper extremities.  The Veteran has consistently complained of weakness, numbness and tingling in his hands.  On examination, muscle strength was 5/5, and there was no weakness or atrophy, but there is clinical evidence of decreased sensation.   The findings from the August 2005 electromyography (EMG) study and the December 2011 nerve conduction study were determined to be consistent with bilateral carpal tunnel syndrome.  See 38 C.F.R. § 4.1.  

Generally, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and that attributed to a non-service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  

Service connection is not in effect for carpal tunnel syndrome; the Veteran has only been awarded service-connection for peripheral neuropathy in his upper extremities as secondary to his diabetes mellitus disability.  In November 2012, Board requested that the examiner specify to the extent possible the symptoms attributable to the service-connected peripheral neuropathy as opposed to nonservice-connected bilateral carpal tunnel syndrome and cervical radiculopathy.  In the January 2013 addendum, the May 2011 VA examiner noted that there was no evidence of peripheral neuropathy in the December 2011 nerve conduction study and the study only revealed evidence of bilateral carpal tunnel syndrome and left ulnar neuropathy.  The VA examiner concluded that the objective diagnostic evidence delineated between peripheral neuropathy and nonservice connection bilateral service carpal tunnel syndrome.  As such, the objective diagnostic findings from the August 2005 EMG study and December 2011 nerve conduction study are associated with the Veteran's nonservice-connected bilateral carpal tunnel syndrome and will not be considered in the evaluation of the Veteran's peripheral neuropathy in his right and left upper extremities.  Mittleider, supra.  However, the objective findings of decreased sensation and left mild ulnar nerve neuropathy, and subjective complaints of tingling and numbness in the upper extremities will be considered in the evaluation of the Veteran's service-connected disabilities. 

Collectively, the evidence does not show that the Veteran's symptoms due to his peripheral neuropathy in his left and right upper extremities are more than mild in severity.  The findings from the August 2005 EMG study and December 2011 nerve conduction study do not demonstrate electro diagnostic evidence of peripheral neuropathy in either upper extremity.  There were findings of decreased sensation in the ulnar nerve distribution, bilaterally, and the December 2011 nerve conduction study revealed evidence of mild ulnar neuropathy in the left extremity.  The Veteran has consistently complained of tingling and numbness in his hands and arms.  The Board notes that while the Veteran complained of pain with holding objects, he has consistently been evaluated with normal muscle strength.  No other loss of function, such as muscle wasting or limitation of motion of the wrists or digits, has been objectively demonstrated in either upper extremity.  Further, there is no suggestion anywhere in the medical records that the Veteran has ever manifested complete paralysis of the major or minor ulnar in the upper extremities and the Veteran does not contend otherwise.  

In short, the Board finds that the medical evidence described above reveals that the Veteran's peripheral neuropathy in the left and right upper extremities are no more than mild in nature.  There is no evidence of any significant limitation in function or any other symptoms which would allow for the assignment of higher ratings based on moderate disability under Diagnostic Code 8516.  See 38 C.F.R. § 4.124a.

The Board has considered whether alternative Diagnostic Codes apply, however, there is no objective evidence of loss of motion in the left hand or wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5220-5230.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent each for the Veteran's left and right upper extremity disabilities.  Should the Veteran's disabilities picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

      Bilateral Lower Extremities

The Veteran seeks higher initial evaluations for his service-connected peripheral neuropathy in his left and right lower extremities.  Presently, the Veteran is assigned a 10 percent rating for each lower extremity.  As explained in more detail below, during the period prior to May 27, 2011, the evidence of record shows that the signs and symptoms of the Veteran's peripheral neuropathy in his lower extremities are consistent with the criteria reflected by a 10 percent disability rating.  As of May 27, 2011, (the date a VA examination), the record demonstrates that the severity of the Veteran's disabilities have increased to a level where it more closely approximates the criteria associated with a 20 percent disability ratings.  Accordingly, staged ratings, as outlined below, have been assigned to the Veteran's peripheral neuropathy of his right and left lower extremities.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.

Initially, the Board notes that the Veteran underwent bilateral knee surgery for quadriceps tendon ruptures in May 2010.  Service connection for residuals of bilateral knee surgery has not been awarded.   The VA treatment records starting in May 2010 show that the Veteran had decreased motion, weakness, and difficulty walking as result of his knee problems, and the Veteran used an assistive device for ambulating.  Subsequent VA medical records dated in 2011 show that the Veteran regained full range of motion in his knees and only occasionally required an assistive device to ambulate.  It is clear from these VA treatment records that the Veteran's bilateral lower extremity musculoskeletal symptoms and altered gait are associated with his non service-connected residuals bilateral knee surgery.  There is no competent medical evidence to the contrary.  See Mittleider, 11 Vet. App. at 181.  

With respect to the neurological symptoms of the lower extremities, there is no clear opinion as to whether such is attributable to the service-connected peripheral neuropathy versus the non service-connected residuals of bilateral knee surgeries. Accordingly, all musculoskeletal and gait problems involving the knees will be excluded from the service-connected disabilities picture, while all neurological symptoms in the lower extremities will be attributed to the service-connected disability picture.  Id. 

Prior to May 27, 2011, the evidence does not show that the Veteran's neuropathic symptoms in his right and left lower extremities are more than mild in severity.  The Veteran has consistently complained of tingling, numbness and constant pain in his feet, with objective evidence of decreased sensation, but muscle strength and reflexes remained intact.  The Board notes that while the June 2009 VA treatment record demonstrates evidence of lack of ankle jerk reflexes in both lower extremities, subsequent 2009 VA podiatry note and May 19, 2011 orthopedic and neurologic notes showed normal reflexes in the lower extremities.  Essentially, the evidence of record prior to May 27, 2011 demonstrates "wholly sensory" symptoms correspond precisely with the currently-assigned 10 percent rating for each lower extremity under Diagnostic Code 8521.  See 38 C.F.R. § 4.124a.  

At no point prior to May 27, 2011, does the evidence of record shows that an evaluation in excess of 10 percent is warranted for either lower extremity disability due to peripheral neuropathy.  38 C.F.R. § 4.124(a), Diagnostic Code 8621.  No other loss of function, such as muscle wasting or loss of strength or weakness in the right or left lower extremity has been objectively demonstrated.  See Id., Diagnostic Code 8521.  Although the Veteran occasionally ambulates with an assistive device, as noted above, this is not due to the service-connected disability, but as a residual of bilateral quadriceps tendon ruptures.  See Mittleider, supra.  These manifestations are no worse than disability produced by mild incomplete paralysis of the common peroneal nerve.  The severity of this symptomatology more closely approximates the criteria associated with 10 percent evaluations.  38 C.F.R. § 4.124(a), Diagnostic Code 8621.

The Board has considered whether alternative Diagnostic Codes apply, however, there is no objective evidence of loss of motion in the right lower extremity.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5261.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's lower extremity disabilities prior to May 27, 2011. 

The Board finds that the medical evidence described above reveals that the Veteran's peripheral neuropathy in the right and left lower extremities are no more than mild in nature prior to May 27, 2011.  There is no evidence of any significant limitation in function or any other symptoms which would allow for the assignment of higher ratings based on moderate disability under Diagnostic Code 8521.  See 38 C.F.R. § 4.124a.  

As of the date of the May 27, 2011 VA examination, the evidence of record demonstrates that the Veteran's disability due to peripheral neuropathy in his right and left lower extremities have worsened.  The May 2011 examination report shows objective medical evidence of absent bilateral ankle and knee reflexes and his toes were observed to be "down going" bilaterally.  The examiner concluded that the Veteran had moderate functional loss in both lower extremities.  Although in the January 2013 addendum, the May 2011 VA examiner described the severity of the Veteran's peripheral neuropathy of the lower extremities as mild in nature, the Board finds that the objective evidence of absent knee and ankle reflexes are more consistent with the characterization of moderate functional impairment. 

Based on the findings contained in the May 27, 2011 VA examination report, as of that date, the Veteran's symptomatology due to peripheral neuropathy in both lower extremities more closely approximates the criteria associated with moderate incomplete paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8621.  A 20 percent evaluation and no higher, for both the right and left lower extremity disability are warranted as of May 27, 2011, the date of the VA examination report.  

The criteria for an evaluation in excess of 20 percent have not been shown.  The medical findings only demonstrate sensory and reflex involvement, and there is indication of motor involvement to warrant a higher evaluation in either lower extremity.  38 C.F.R. § 4.124(a).  Although the May 2011 examiner observed that the Veteran's toes were "down going" bilaterally, there was no objective evidence of limitation of motion or weakness in either foot so as to be consistent with complete paralysis of the external popliteal nerve to warrant a 40 percent rating under Diagnostic Code 8521.  See 38 C.F.R. § 4.124a. 

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that prior to May 27, 2011, an evaluation in excess of 10 percent for either lower extremity disability is not warranted, and that from that date, a rating of 20 percent, and no more, is warranted. 
 
Other Considerations 

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's hearing, VA examinations, and at VA treatment visits.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and VA treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflect that the manifestations of the Veteran's disabilities are in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

The Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  At no point during the period under appeal has the Veteran asserted, or does the evidence of record shows, that the Veteran is unable to obtain or maintain substantially gainful employment.  He has asserted that his disabilities affecting his upper and lower extremities cause him functional impairment, but he has not asserted that he is unemployable because of his disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.  

Entitlement to an initial evaluation in excess of 10 percent prior to May 27, 2011 for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an evaluation of 20 percent, and no higher, since May 27, 2011 for peripheral neuropathy of the right lower extremity, is granted.  

Entitlement to an initial evaluation in excess of 10 percent prior to May 27, 2011 for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to an evaluation of 20 percent, and no higher, since May 27, 2011 for peripheral neuropathy of the left lower extremity, is granted.  




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


